As filed with the Securities and Exchange Commission on March 11, 2011 Registration Nos. 033-32819; 811-06023 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. Post-Effective Amendment No. 31 REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 32 (Check appropriate box or boxes) MANAGED MUNICIPAL FUND, INC. (Exact Name of Registrant as Specified in Charter) 40 West 57th Street, 18th Floor New York,New York 10019 (Address of Principal Executive Offices) Registrant’s Telephone Number, including Area Code:(212) 446-5600 R. Alan Medaugh. 40 West 57th Street, 18th Floor New York, NY10019 Copies to: Edward J. Veilleux EJV Financial Services LLC 5 Brook Farm Court Hunt Valley, MD21030 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box): /X / immediately upon filing pursuant to paragraph (b) / / on (date) pursuant to paragraph (b) // 60 days after filing pursuant to paragraph (a) (1) / / on (date) pursuant to paragraph (a) (1) // 75 days after filing pursuant to paragraph (a) (2) // on (date) pursuant to paragraph (a) (2) of Rule 485 If appropriate, check the following box: / / This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Explanatory Note: This Post-Effective Amendment (“PEA”) No. 31 to the Registration Statement of Managed Municipal Fund, Inc. (the “Corporation”) hereby incorporates Parts A, B and C from the Corporation’s PEA No. 30 on Form N-1A filed on February 28, 2011.This PEA No. 31 is filed for the sole purpose of submitting the XBRL exhibit for the risk/return summary first provided in PEA No. 30 to the Corporation’s Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, (the “1933 Act”) and the Investment Company Act of 1940, as amended, the Registrant, Managed Municipal Fund, Inc. (the “Fund”) certifies that it meets all of the requirements for effectiveness of this amendment to the Fund’s registration statement under Rule 485(b) under the 1933 Act and has duly caused this amendment to its registration statement to be signed on its behalf by the undersigned, duly authorized, in the City of New York, State of New York, on March 11, 2011. MANAGED MUNICIPAL FUND, INC. By: /s/ R. Alan Medaugh R. Alan Medaugh, President Pursuant to the requirements of the 1933 Act, this Registration Statement for Managed Municipal Fund, Inc. has been signed below by the following persons in the capacities on the date(s) indicated: Signature Title Date /s/ R. Alan Medaugh Director and President March 11, 2011 R. Alan Medaugh (Principal Executive Officer) /s/Stephen V. Killorin Treasurer (Principal Financial March 11, 2011 Stephen V. Killorin and Accounting Officer) * Chairman and Director Louis E. Levy * Director /s/ Carl Frischling W. Murray Jacques Attorney-in-Fact* March 11, 2011 * Director Edward A. Kuczmarski INDEX TO EXHIBITS Exhibit No. Exhibit EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
